DETAILED ACTION
Status of Claims
Claims 1-3, 6, 10-13, and 15 are pending. Claims 4-5, 7-9, 14, and 16 are canceled. Claims 6, 13, and 15 are withdrawn. Claims 1-3 and 10-12 are subject to examination on the merits.

Response to Amendments
Because the 6/8/2022 amendment to drawings is responsive, the objection to drawings is withdrawn.
After consideration of applicant’s arguments, the disclosures of the present application, and the state of the art, Examiner withdraws the 35 USC 112(a) rejections regarding “at least one” thin layer of silicon and “at least one” thin layer of an oxide.
The 35 USC 112(b) rejections are withdrawn.

Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive, for reasons below.
Applicant asserts that SATO does not teach or suggest “a kinetic energy per unit area of droplets formed by a mixture of another solution and a gas is lower than or equal to 30 joules/m2” (remarks at 10). As support, applicant provides a quote from SATO: “[t]he relationship between physical energy and the removal of particles by the droplets has been revealed using a novel advanced spray technology, in which droplet size and velocity are accurately controlled... A novel advanced spray technology was used for this evaluation instead of a dual fluid spray.” Applicant’s argument is not persuasive for several reasons.
First, the relationship between physical energy of droplets and the removal of particles by the droplets still exists, regardless of how SATO revealed or evaluated that relationship (whether using the “novel advanced spray technology” or even another technology).
Second, applicant’s arguments about the droplets’ kinetic energy per unit area for removal of particles are not relevant to the art rejection against the claim limitation of “a kinetic energy per unit area of droplets formed by a mixture of another solution and a gas is lower than or equal to 30 joules/m2.” That’s because SATO teaches that the droplets’ kinetic energy per unit area for the removal of particles is a lower threshold (see pg. 78, about 4 J/m2 as the lower threshold; see lower curve in fig. 9) and SATO already teaches an upper threshold of about 12 J/m2 for pattern damage (see pg. 78). Indeed, SATO teaches that: the relationship between the droplets’ kinetic energy per unit area (in unit J/m2) and pattern damage is already well known in the prior art (see pg. 76-77, fig. 2, equation 2); the upper threshold for pattern damage is about 12 J/m2 and an overwhelming majority of droplets produced by a dual fluid nozzle fall below the threshold for pattern damage (see fig. 9, grey triangles below the upper curve). Based on these teachings, a person having ordinary skill in the art would reasonably expect that droplets in HIGASHIJIMA’s method (produced by a dual fluid nozzle in a wafer cleaning process, just like what SATO discusses) already have a kinetic energy per unit area less than 30 J/m2, or would’ve been motivated to use droplets with such kinetic energy per unit area in that method.
Third, SATO was not used to teach that the droplets were formed by a mixture of another solution and a gas; instead, HIGASHIJIMA was used for that teaching (see 3/8/2022 Non-Final at para. 40). But in any event, SATO still teaches that: droplets are formed by a mixture of a solution and a gas in a dual fluid nozzle (see pg. 75, “droplets generated by mixing gas and liquid in a dual fluid spray”); the overwhelming majority of droplets produced by the dual fluid nozzle fall below the upper threshold for pattern damage (see fig. 9, grey triangles below the upper curve); the upper threshold is about 12 J/m2 (pg. 78).
Because applicant has not sufficiently rebutted the prima facie case of obviousness, the art rejection is maintained.

Election/Restrictions
Applicant’s election without traverse of Species A (claims 2-3 and 10-12) in the reply filed on 6/8/2022 is acknowledged.

Claim Objections
Claim 2 recites “the dispensing of the mixture of another solution and the gas” at line 1-2. There should be the definite article “the” before “another solution.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “wherein the dispensing of the solution from the nozzle onto the back face of the SOI substrate is performed only while a front face of the SOI substrate is protected via (A) . . . ; or via (B) . . . ; or via (C) . . . ” at lines 7-13. The language of Claim 1 contains a conflict: on the one hand, the “dispensing” step is a requisite step (see also 6/8/2022 remarks at 7); on the other hand, the same step is modified by the term “only while,” which is conventionally used to indicate a conditional statement. It’s important to emphasize that “only while” and “while” (“while” is conventionally used to indicate timing) simply do not have the same meaning; the presence of the word “only” significantly changes the term’s meaning.
According to the specification, the “dispensing” step overlaps in time with the (A) substep or the (B) substep (see, e.g., step 4 in fig. 5, para. 0059-62). Thus, for examination purpose, it’s interpreted that the step of “dispensing of the solution from the nozzle onto the back face of the SOI substrate” is performed while (A) or (B) is also performed.
Claims 2 and 10-12 are rejected because they depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HIGASHIJIMA (US PGPUB 20120160275), in view of SATO (Analysis on Threshold Energy of Particle Removal in Spray Cleaning Tech., 41 ECS Trans. 75 (2011), as provided in 9/4/2019 IDS) and MUNAKATA (US PGPUB 20080072926).
Regarding claim 1, HIGASHIJIMA teaches a method of treating a substrate (see, e.g., para. 0086-99) in a single wafer cleaner (apparatus 10, fig. 2A-2B, para. 0033). HIGASHIJIMA’s method comprises: 
providing the substrate (wafer W, para. 0086-99); 
gripping and rotating the substrate using a system (wafer W is retained by retaining plate 30 and rotated, para. 0088-89); 
dispensing a solution from a nozzle (nozzle 60) onto a back face of the substrate (nozzle 60 ejects a spray to the lower surface of wafer W, para. 0095), wherein the dispensing of the solution from the nozzle onto the back face of the substrate (as explained above) is performed only while a front face of the substrate is protected via the dispensing a mixture of another solution and a gas from another nozzle (a liquid-gas mixture from nozzle 92, see para. 0094) in the form of a spray of droplets onto the front surface of the substrate (the spray to wafer W’s lower surface is performed simultaneously with the start of a liquid droplet treatment of wafer W’s upper surface, in which nozzle 92 supplies droplets to the upper surface, para. 0094-95), wherein the droplets inherently have kinetic energy per unit area.
HIGASHIJIMA does not explicitly teach that: the kinetic energy per unit area of droplets is “lower than or equal to 30 joules/m2”; the substrate is a “SOI substrate comprising at least one thin layer of silicon having a uniform thickness less than 50 nm and at least one thin layer of an oxide having a thickness less than 50 nm.”
SATO teaches that droplets having a kinetic energy per unit area of between 4 J/m2 and 12 J/m2—which falls within the claimed range of “lower than or equal to 30 joules/m2”—can be useful for removing particles while minimizing damage to the substrate (see SATO at 78, fig. 2 & 5). Given this benefit, a person having ordinary skill in the art would’ve been motivated to modify HIGASHIJIMA’s method to incorporate spraying droplets having the range of kinetic energy per unit area as taught by SATO.
Additionally, kinetic energy per unit area of droplets is a result-effective variable. For example, SATO teaches that when using droplets to clean a semiconductor substrate, the kinetic energy per unit area of the droplets can affect particle removal and substrate damage (see, e.g., pg. 76-77, abstract, summary, fig. 2 & 5). Thus, a person having ordinary skill in the art would’ve been motivated to discover an optimal or workable kinetic energy per unit area through routine experimentation. See MPEP § 2144.05.II.
The combination of HIGASHIJIMA and SATO does not explicitly teach that the substrate is a “SOI substrate comprising at least one thin layer of silicon having a uniform thickness less than 50 nm and at least one thin layer of an oxide having a thickness less than 50 nm.”
MUNAKATA teaches a method of treating an SOI substrate (see abstract, claim 1, para. 0001, 0040) in a single wafer cleaner (see fig. 2), just like the present application; thus MUNAKATA is analogous. MUNAKATA’s method comprises providing the SOI substrate (SOI wafer 1, fig. 2, para. 0040); rotating the SOI substrate using a system (see cleaning apparatus in fig. 2; see para. 0040, 0042, 0062, 0064, 0086, 0088, spinning the SOI substrate); and dispensing a solution (a cleaning solution mixed with a gas, para. 0040, 0062, 0086) from a two-fluid nozzle (nozzle 2, fig. 2, para. 0040) onto the front face of the SOI substrate (see fig. 2, para. 0040).
MUNAKATA teaches the SOI substrate comprises a thin layer of silicon having a thickness less than 50 nm (SOI layer with thickness of 30 nm or less, see para. 0033, 0063; see examples 1-12 in Table 1). A person having ordinary skill in the art would understand that the thin silicon layer has uniform thickness because the SOI substrate is cleaned shortly after delamination (para. 0038) and polishing (para. 0039).
MUNAKATA teaches the SOI substrate comprises a thin layer of an oxide having a thickness of 0.02 to 2.0 μm (see para. 0035; this equals to 20-2000 nm), which overlaps with the claimed range of “less than about 50 nm.” Given this overlap, the claimed range is considered obvious. See MPEP § 2144.05.I.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to apply the method (as taught by the combination of HIGASHIJIMA and SATO) to treat a SOI substrate comprising a thin silicon layer having a uniform thickness less than 50 nm and a thin oxide layer having a thickness less than 50 nm (see MUNAKATA), with reasonable expectation of cleaning the SOI substrate, for several reasons. 
First, a SOI substrate is comparable to the conventional semiconductor substrate. That’s because, like the conventional semiconductor substrate, the SOI substrate (which is just a particular type of semiconductor substrate) is also subject to cleaning by a cleaning solution (see MUNAKATA at para. 0002, 0008). Thus, applying the cleaning method as taught by the combination of HIGASHIJIMA and SATO to treat a SOI substrate (including a SOI substrate with a thin silicon layer of less than 50 nm and a thin oxide layer of less than 50 nm) would yield the predictable results of cleaning the SOI substrate.
Second, it’s well known in the substrate-processing art to clean a SOI substrate using a liquid (see MUNAKATA at para. 0008) and using a liquid-gas mixture (see MUNAKATA at para. 0040, 0062, 0086), wherein the SOI substrate has a thin silicon layer and a thin oxide layer (see MUNAKATA above). And it’s well known to dispense a solution (specifically droplets of a liquid-gas mixture) to a substrate’s front face and dispense a solution to the substrate’s back face at the same time (see HIGASHIJIMA), wherein the kinetic energy per unit area of droplets is lower than or equal to 30 joules/m2 (see SATO). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, applying the method as taught by the combination of HIGASHIJIMA and SATO to treat a SOI substrate having a thin silicon layer and a thin oxide layer would yield the predictable results of cleaning such SOI substrate.
Regarding claim 12, the combination of HIGASHIJIMA, SATO, and MUNAKATA teaches the method of claim 1. As explained above, the combination teaches wherein the dispensing of the solution from the nozzle onto the back face of the SOI substrate is performed only while the front face of the SOI substrate is protected via the dispensing of the mixture of the another solution and the gas from the another nozzle onto the front face of the SOI substrate.
Regarding claim 10, the combination of HIGASHIJIMA, SATO, and MUNAKATA teaches the method of claim 12. The combination teaches wherein the dispensing of the solution from the nozzle onto the back face of the SOI substrate is synchronized with the dispensing of the mixture of the another solution and the gas from the another nozzle onto the front face of the SOI substrate (as explained above, the spray to wafer W’s lower surface is performed simultaneously with the start of a liquid droplet treatment of wafer W’s upper surface).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of HIGASHIJIMA, SATO, and MUNAKATA (as applied to claims 1 and 12), and in view of LU (US PGPUB 20070234951).
Regarding claim 2, the combination of HIGASHIJIMA, SATO, and MUNAKATA teaches the method of claim 12. The combination teaches wherein the dispensing of the mixture of the another solution and the gas from the another nozzle onto the front face of the SOI substrate (as explained above) comprises dispensing a mixture of the another solution and nitrogen gas (see HIGASHIJIMA at para. 0094). The another solution flowing from the another nozzle (as explained above) inherently has a flow rate, and the N2 gas flowing from the another nozzle (as explained above) inherently has a flow rate.
The combination does not explicitly teach the another solution has a flow rate of “between 0.1 liter per minute and 0.2 liter per minute,” and the N2 gas has a flow rate of “less than or equal to 70 liters per minute.” 
LU teaches a substrate-cleaning method and apparatus that uses a two-fluid nozzle (see abstract), just like the present application; thus LU is analogous. LU teaches that in a two-fluid nozzle where a liquid and a gas are mixed, the liquid (e.g., water) can have a flow rate of about 0.1 to 0.2 L/min (see para. 0027) and the gas (e.g., N2) can have a flow rate of about 9.44 to 84.95 L/min, preferably 26.43 L/min (converted from 20 ft3/hr, 180 ft3/hr, and 56 ft3/hr, respectively, see para. 0027). Thus, LU discloses a liquid flow rate that falls within the claimed range of “between 0.1 liter per minute and 0.2 liter per minute,” and a gas flow rate that falls within the claimed range of “less than or equal to 70 liters per minute.” In short, the claimed ranges are considered obvious in view of LU’s teachings. See MPEP § 2144.05.I.
Moreover, the flow rates of the fluids are result-effective variables. LU teaches that the flow rates of the fluids affect the uniformity of the spray, which can reduce/eliminate damage to the substrate and improve cleaning efficiency (para. 0015, 0026). In particular, the flow rates affect the size and velocity of the droplets (see para. 0006, 0008, 0026, 0029, claims 4 & 23). Thus, a person having ordinary skill in the art would’ve been motivated to discover, through routine experimentation, a workable or optimal flow rate for each fluid when spraying droplets via the nozzle. MPEP § 2144.05.II.
Regarding claim 3, the combination of HIGASHIJIMA, SATO, and MUNAKATA teaches the method of claim 12. The combination teaches wherein the dispensing of the mixture of the another solution and the gas from the another nozzle onto the front face of the SOI substrate (as explained above) comprises dispensing a mixture of the another solution and nitrogen gas (as explained above). The another solution flowing from the another nozzle (as explained above) inherently has a flow rate, and the N2 gas flowing from the another nozzle (as explained above) inherently has a flow rate.
The combination does not explicitly teach the another solution has a flow rate of “between 0.15 liter per minute and 0.2 liter per minute,” and the N2 gas has a flow rate of “less than or equal to 60 liters per minute.” 
As explained above, LU teaches that in a two-fluid nozzle where a liquid and a gas are mixed, the liquid can have a flow rate of about 0.1 to 0.2 L/min and the gas can have a flow rate of about 9.44 to 84.95 L/min, preferably 26.43 L/min (converted from 20 ft3/hr, 180 ft3/hr, and 56 ft3/hr, respectively). Thus, LU discloses a liquid flow rate that overlaps with the claimed range of “between 0.15 liter per minute and 0.2 liter per minute,” and a gas flow rate that falls within the claimed range of “less than or equal to 60 liters per minute.” In short, the claimed ranges are considered obvious in view of LU’s teachings. See MPEP § 2144.05.I.
As explained above, the flow rates of the fluids are result-effective variables, and a person having ordinary skill in the art would’ve been motivated to discover, through routine experimentation, a workable or optimal flow rate for each fluid when spraying droplets via the nozzle. MPEP § 2144.05.II.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of HIGASHIJIMA, SATO, and MUNAKATA (as applied to claims 1 and 12), in further view of ENDO (US PGPUB 20190295862).
Regarding claim 11, the combination of HIGASHIJIMA, SATO, and MUNAKATA teaches the method of claim 12. HIGASHIJIMA teaches collecting the dispensed another solution using a tapered collector (outer cup 56 collects scattered cleaning liquid, para. 0042) arranged in a space peripheral to the substrate (see fig. 2A-2B).
The combination does not explicitly teach “a plurality” of such tapered collectors. The combination also does not explicitly teach “changing a position of each collector only when a rotational speed of the SOI substrate is lower than or equal to 600 revolutions per minute.”
ENDO teaches a substrate processing method, just like the present application; thus ENDO is analogous. ENDO teaches using a plurality of tapered collectors (guards 43, 44, 45, fig. 2, 6A-6C) arranged around the substrate to collect a chemical liquid (see fig. 2, 6A-6C, para. 0099-0109). Having a plurality of guards and switching between them allows for drainage and recovery of the liquid expelled from the substrate (ENDO at, e.g., para. 0007-09, 0035-38).
ENDO teaches that the substrate’s rotational speed is result-effective. Specifically, ENDO teaches switching the guards at a reduced rotational speed of substrate W to decrease the amount/speed of liquid scattering and to suppress contamination inside the processing chamber (para. 0176). Thus, a person having ordinary skill in the art would’ve been motivated to discover the optimal or workable rotational speed through routine experimentation. MPEP § 2144.05.II. Moreover, the application has not shown the criticality of the claimed range of rotational speed.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of HIGASHIJIMA, SATO, and MUNAKATA to incorporate a plurality of tapered collectors and incorporate changing each collector’s position only at or below a certain rotational speed (which can be determined through routine experimentation), with reasonable expectation of draining/recovering liquid, as well as reducing scattering and suppressing contamination. As explained above, having a plurality of guards and switching between them allows for drainage and recovery of the liquid expelled from the substrate. Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate a plurality of tapered collectors. Also as explained above, switching the guards at a reduced rotational speed can decrease liquid scattering and suppress contamination. Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate changing each collector’s position only at or below a certain rotational speed. As explained above, a person having ordinary skill in the art would’ve been motivated to discover the optimal or workable rotational speed through routine experimentation.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
US PGPUB 20150200087 to KOBAYASHI (see para. 0079, in a two-fluid nozzle dispensing droplets, the water has a flow rate of 0.1 L/min and the N2 gas has a flow rate of 30 L/min; such flow rates are sufficient to remove particles from the substrate);
US PGPUB 20040235308 to SATO (see para. 0024, in a bi-fluid nozzle, the flow rate of the gas can be reduced to reduce the kinetic energy of the droplet to suppress damage to the substrate);
US PGPUB 20070169793 to SHIMADA (see para. 0083, the water droplets have a kinetic energy corresponding to the flow rate of the nitrogen gas charged into the bi-fluid nozzle);
US PGPUB 20020195128 to SHIBAGAKI (dispensing a cleaning fluid to the substrate’s front face and dispensing a cleaning fluid to the substrate’s back face at the same time);
US PGPUB 20040226655 to KAJINO (dispensing a cleaning fluid to the substrate’s front face and dispensing a cleaning fluid to the substrate’s back face at the same time);
US PGPUB 20060286783 to PAPANU (dispensing a cleaning fluid to the substrate’s front face and dispensing a cleaning fluid to the substrate’s back face at the same time);
US PGPUB 20080268617 to THAKUR (dispensing a cleaning fluid to the substrate’s front face and dispensing a cleaning fluid to the substrate’s back face at the same time);
US PGPUB 20050276921 to MIYA (dispensing a cleaning fluid to the substrate’s front face and dispensing a cleaning fluid to the substrate’s back face at the same time);
US PGPUB 20060042651 to VERHAVERBEKE (dispensing a cleaning fluid to the substrate’s front face and dispensing a cleaning fluid to the substrate’s back face at the same time);
US PGPUB 20130167947 NAKANO (dispensing a cleaning fluid to the substrate’s front face and dispensing a cleaning fluid to the substrate’s back face at the same time).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714